DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation 30% of S2 is less than or equal to S3 which is less than or equal to 55% of S2, and the claim also recites S3 is equal to approximately 42% of S2, etc. which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Further regarding claim 1, the subsequent D2/D3 limitations also fall into this issue as well as the L1/D2 limitation.  Further regarding claims 2-4 and 6-9, the same issues arise.  The Examiner notes, based on the definition for “approximately” in the disclosure, some of the relationships may be impossible (e.g. the S to D values appear to be an area to diameter value, if 65% has a 5% has a +/-5% reference range for approximately, that range of values would not satisfy within the 42% range, thus narrowing the claim or negating the given definition).  The Examiner suggests a careful consideration of “approximately” for this application.
The term "progressive manner" in claim 12 is a relative term which renders the claim indefinite.  The term "progressive" and “manner” are not defined by the claim, the specification does not provide a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (2016/0039596) in view of Benoist (2001/0011687).
Regarding claim 1, Nelson discloses a fluid spray head comprising:
•    a body (item 800) forming a connection sleeve (802) that is adapted to receive a valve rod of a dispenser member, such as a pump or a valve, the connection sleeve being connected, via a feed duct (900), to a housing (902 surrounding) in which there extends a core (904) that defines a core side wall (cylindrical portion) and a core front wall (front wall portion);
•    a nozzle (708) engaged in the housing around the core (see figure 9), the nozzle forming a spray orifice (1100) through which the fluid leaves the spray head in the form of a spray, the spray orifice presenting a chamber outlet diameter D3 and a chamber outlet section S3 (dimensions thereof);
•    the core and the nozzle defining between them, from upstream to downstream:
•    a plurality of connection passages (1014-1020) in fluid communication with the feed duct
•    a plurality of swirl channels (1058-1064) respectively connected to the connection passages, each swirl channel presenting a channel length L1, a channel inlet having a channel inlet section SO, and a channel outlet having a channel outlet section S1; and
•    a swirl chamber (1040) into which the swirl channels open out, the swirl chamber defining a longitudinal axis of revolution X and presenting an axial length L2, a chamber inlet diameter D2, 
and    LI ≥ 110% of D2, and preferably LI is equal to approximately 150% of D2 (see figure 16, .032 would be diameter of D2 and L1 with the various dimensions is shown to be larger than 110%).
But fails to specifically disclose the spray head being characterized in that:
•    30% of S2 ≤ S3 ≤ 55% of S2, and preferably S3 is equal to approximately 42% of S2, such that 54% of D2 ≤ D3 ≤ 74% of D2, and preferably D3 is equal to approximately 65% of D2; and
However, Benoist teaches a swirl chamber 35/36 that converges towards the outlet orifice with a diameter that is 60% (D3 value) of the outlet (D2).  As such, the areas should be approximately in the same ratio.  
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to adjust the dimensions of the known components in the sprayer head, particularly the ratio of the outlet areas, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is pressure changes within the fluid which achieves the recognized result of atomization rate (particle size adjustment), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Regarding claims 2-4, as previously modified, it would have been obvious to achieve a practical ratio however, a specific value/range has not been asserted.  This would require a mere change of size of the previous scale. 
Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to adjust the dimensions to the proper size, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Further, in re Rose, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). See MPEP 2144.04.IV.A.  Though this can be argued as an optimization of size, regarding claim 4, utilizing the given dimensions shown, the length appears to be longer than 1.1mm.
Regarding claim 6, a modified Nelson further teaches wherein L2 is ≥ 80% of D2 (see figure 1 of Benoist which shows the depth of 35/36 being substantially the same or larger than D.sub.s. 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to adjust the diameter to length ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is converging length which achieves the recognized result of atomization due to converging as well as affecting the flow coming out of the radial passages, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  Essentially, for clarity, the Examiner notes by adjusting either the outlet diameter or the length the liquid must travel before exiting a constantly held diameter, affects the rotation of the liquid in the chamber and the atomization rate.
	Regarding claim 7, a modified Nelson further teaches wherein the swirl chamber includes a frustoconical portion (as taught by Benoist in figure 1) having a maximum diameter that is equal to D2 and that presents an axial length L23 that lies in the range of 30 to 60% of D2 preferably half of D2.  Benoist fails to specifically define the entire length required but does teach minimizing a portion of the length L.sub.s to be minimized from .25 to 1 or less.
	It would have been obvious to one of ordinary skill in the art at the filing date of the invention to optimize the length of the outlet to the diameter, since it has been held that where the general conditions 
	Regarding claim 9, Nelson teaches the upstream part of the channel (So) is significantly larger than the downstream part of the channel (S1) since it is converging but does not specify an exact number.
	It would have been obvious to one of ordinary skill in the art at the filing date of the invention to adjust the size of the entrance area to exit area of each channel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the convergence ratio/pressure drop which achieves the recognized result of atomization, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Further regarding claim 10, much like the rejection of claim 9, the values may also be optimized.
	Regarding claim 11, a modified Nelson further teaches wherein S1 is ≤ 10% of S2, such that the central area of Benoist is substantially larger than the cross sectional area of the end portion of the channel.  

		Regarding claim 12, Nelson further discloses wherein the inlet channel forms a rounded wall (figure 10, 1054, etc.) so that the fluid passing through the connection passages is deflected in a progressive manner along the rounded wall into the respective swirl channels.
	Regarding claim 13, Nelson further discloses wherein the core side wall is cylindrical and the front wall is a plane (see figure 9).
Regarding claim 14, Nelson teaches a method of applying fluid comprising a shear thinning fluid using the spray of claim 1.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (2016/0039596) in view of Benoist (2001/0011687) in view of Smith (5,992,765).
Regarding claim 5, a modified Nelson fails to teach an axial length L3 is less than approximately 30% of D3.  Benoist teaches the length to be visually less than D3 but appears approximately 80%.
Smith teaches a similar system in the same field of endeavor wherein the length to diameter ratio appears to be approximately 25-35%. 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to adjust the diameter to length ratio of the exit portion of the sprayer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is diameter or length which achieves the recognized result of controlling the turbulence and .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (2016/0039596) in view of Benoist (2001/0011687) in further view of Dring (2015/0351519).
Regarding claim 15, a modified Nelson fails to disclose utilizing xanthan gum.
However, in the same field of endeavor it is widely known as taught by Dring to utilize xanthan gum in spraying apparatuses (par. 69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize xanthan gum in a sprayer as a matter of obvious design choice based on the intended use of the sprayer with regard to a known list of materials that may be sprayed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/             Primary Examiner, Art Unit 3752